 



Exhibit 10.1

         
(CODE HENNESSY & SIMMONS LLC LOGO) [f16084f1608401.gif]
  10 South Wacker Drive
Suite 3175
Chicago, Illinois 60606   312.876.3945 Telephone
312.876.3854 Facsimile
awcode@chsonline.com

 
Andrew W. Code
Partner



 
January 10, 2006
 
Mr. Mark W Legg
Chief Financial Officer
American Reprographics Company
700 North Central Avenue Suite 550
Glendale, CA 91203
Mark:
Please accept this letter as my resignation from the American Reprographic Inc.
Board of Directors effective January 20, 2006. I have truly enjoyed serving on
your board and greatly value the relationships that I have built with Mohan,
Suri and other managers and directors of ARC.
Thank you –
      
-s- Andrew W. Code [f16084f1608402.gif]
Andrew W. Code




